TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 25, 2015



                                     NO. 03-13-00510-CV


Investment Retrievers, Inc., a California Corporation, Assignee of Wells Fargo Bank, N.A.,
                                         Appellant

                                                v.

             Linda K. Fisher, Individually and d/b/a Fisher Properties, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 1, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. The Court affirms the portion of the trial court’s judgment as to Investment

Retrievers’s claim for quantum meruit, reverses the trial court’s judgment as to Investment

Retrievers’s remaining claims and remands the case to the trial court for further proceedings

consistent with the Court’s opinion. The appellee shall pay all costs relating to this appeal, both

in this Court and the court below.